UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6646


CLARK D. THOMAS, a/k/a George K. Nichols,

                   Plaintiff - Appellant,

            v.

CHARLESTON COUNTY; WILLIAM J. AGOSTA; DESIREE R. ALLEN; JULIE
J. ARMSTRONG; AXELROD & ASSOCIATES; STUART M. AXELROD; D.
KEITH BOLUS; MICHAEL T. BOLUS; ORIN G. BRIGGS; JOCELYN B. CATE;
CITY OF FOLLY BEACH; ADASHA L. CLARKE; LESLEY M. COGGIOLA;
NICHOLE L. DENEANE; R. MARKLEY DENNIS; TIMOTHY M. GLOVER;
KRISTY L. GOLDBERG; JAMES B. GOSNELL; DAVID G. GUYTON; KRISTI
L. HARRINGTON; LAREE A. HENSLEY; SHARON D. JONES; WOLFGANG L.
KELLY; LISA A. KINON; EDWARD L. KNISLEY, JR.; JUDY L. MCMAHON;
CATHY L. MEREE; ANNE B. MEYER; J. C. NICHOLSON, JR.; KATRINA L.
PATTON; JOSEPH K. QUALEY; GARY W. REINHART; JOYCE C. RUEGER;
TRISTAN M. SHAFFER; JAMES W. SMILEY, IV; CHRISTOPHER L.
TALBOTT; CECIL J. TERRY, JR.; SABRINA C. TODD; ROSE B. WALKER;
NATHAN S. WILLIAMS; ASHLEIGH R. WILSON; SCARLETT A. WILSON;
HENRY T. WOODS,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:17-cv-01958-MBS)


Submitted: December 16, 2021                           Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Clark D. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Clark D. Thomas appeals the district court’s orders accepting the recommendation

of the magistrate judge and dismissing Thomas’ 42 U.S.C. § 1983 complaint under 28

U.S.C. § 1915(e)(2)(B) and denying his Fed. R. Civ. P. 59(e) motion. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Thomas v. Charleston Cnty., No. 2:17-cv-01958-MBS (D.S.C. filed Sept.

15 & entered Sept. 17, 2020; Mar. 24, 2021). We deny Thomas’ motion to appoint counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3